Citation Nr: 1214780	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  12-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that which denied the Veteran's claim for TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for residuals of a cold injury to the left lower extremity, evaluated as 30 percent disabling; residuals of a cold injury to the right lower extremity, evaluated as 30 percent disabling; residuals of a cold injury to the left upper extremity, evaluated as 20 percent disabling; residuals of a cold injury to the right upper extremity, evaluated as 20 percent disabling; and for bilateral hearing loss, evaluated as 10 percent disabling.  The combined schedular evaluation is 80 percent.

2.  The Veteran last worked in 1992, has had occupational experience as a truck driver, and completed two years of high school.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service-connected disabilities were so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience, at any time during the rating period on appeal.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2010 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for a TDIU.  This letter also apprised the Veteran of how an effective date would be assigned in the event of award of the benefit sought.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, pertinent clinical findings were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Service connection is in effect for residuals of a cold injury to the left lower extremity, evaluated as 30 percent disabling; residuals of a cold injury to the right lower extremity, evaluated as 30 percent disabling; residuals of a cold injury to the left upper extremity, evaluated as 20 percent disabling; residuals of a cold injury to the right upper extremity, evaluated as 20 percent disabling; and for bilateral hearing loss, evaluated as 10 percent disabling.  The combined schedular evaluation is 80 percent.

The record discloses the Veteran has work experience as a truck driver for 37 years.  He reportedly last worked in 1992.  He completed high school.

The Veteran was examined by the VA for the residuals of a cold injury in May 2010.  He stated he had numbness, tingling and burning of his hands and feet if he is exposed to cold weather.  Otherwise, he had no symptoms.  An examination revealed normal reflexes in the biceps, triceps, and brachioradialis.  Knee jerk and ankle jerk were normal bilaterally.  Light touch and sharp-dull sensation were normal in all four extremities.  The Veteran had decreased proprioception of the right lower extremity, with otherwise normal proprioception of the lower and upper extremities.  There was decreased vibration sense of the lower extremities.  Vibration sense in the upper extremities was normal.  A muscle function examination demonstrated normal strength bilaterally.  Radial pulses were normal bilaterally; dorsalis pedis pulse was absent on the right and normal on the left; and the posterior pedal pulse was absent bilaterally.  The diagnosis was tingling and burning of both hands and both feet with bilateral degenerative joint disease of the hands and feet.  The examiner indicated the Veteran's symptoms only occurred outdoors with exposure to cold weather.  It was noted he exercised at an indoor gym with no effect.  The examiner added that while he had radiographic evidence of degenerative joint disease, the Veteran denied hand or foot pain, other than with exposure to cold weather.  

Following a VA audiometric examination in July 2010, it was noted the Veteran had a mild to severe sensorineural hearing loss in the right ear and a borderline normal to profound sensorineural hearing loss in the left ear.  

The Veteran was admitted to a private hospital in September 2009.  A past medical history of aortic stenosis, status post valve replacement, coronary artery disease, hypertrophic cardiomyopathy and mild to moderate cerebrovascular disease was noted.  

In a letter dated April 2010, a private physician related the Veteran's background dated to the previous year when he was ill with double pneumonia and septicemia.  An accompanying problem was encephalopathy so severe he required an evaluation for dementia, including magnetic resonance imaging of the brain.  This showed moderate atrophy and subcortical atherosclerotic change, but nothing acute.  Since that time, a left hand mild tremor worsened, to include clumsiness.  The impression was left hand clumsiness, due to some component of minor essential tremor, left hemiataxia, and decreased finger tap speed.  This suggested some pyramidal deficits and raised the question of an occult right hemispheric stroke from his illness the previous year.

The same physician noted the following month that the Veteran had good grip strength.  

In a December 2010 addendum to the VA audiometric examination, the audiologist stated there was nothing related to the Veteran's hearing loss to preclude gainful employment.  She pointed out he had audible thresholds that would allow him to hear normal conversational speech.

The Veteran was afforded a general medical examination by the VA in December 2010.  On evaluation of the musculoskeletal system, it was reported the Veteran had evidence of arthritis in his hands with an inability to approximate his fingertips to the proximal transverse crease on the right.  On the left, he could approximate it, but he had some osteoarthritic changes in the hands, consistent with osteoarthritis that was found on the previous examination.  The impressions included cold injury with arthritis in the hands and feet and cold sensitization; benign prostatic hypertrophy; chronic obstructive pulmonary disease; coronary artery disease, status post coronary artery bypass graft; dementia; dizziness; hypertension; subaortic stenosis, status post aortic valve replacement; and paroxysmal atrial fibrillation, status post pacemaker.  The examiner concluded the Veteran was unemployable.  He added that this was due to his multiple nonservice-connected disabilities.  While the Veteran had results of cold weather to his hands and feet that would prevent him from driving a truck or doing heavy work, these would not by themselves prevent him from doing sedentary work.  Thus, it was the examiner's opinion that his cold injury had created a condition that would prevent the Veteran from doing his lifelong work as a truck driver, but would not prevent him from doing sedentary work.  

The only evidence supporting the Veteran's claim consists of his statements he is unable to work due to the severity of his service-connected disabilities.  The Board acknowledges that the Veteran has met the schedular criteria for a TDIU as set forth in 38 C.F.R. § 4.16(a), and that the VA examiner opined in December 2010 that the Veteran was not able to work.  However, he specifically concluded this was related entirely to his nonservice-connected disabilities.  He conceded the Veteran's service-connected disabilities precluded heavy manual labor or truck driving, but stated he would not prevent him from performing sedentary work.  

It is significant to point out that following the May 2010 VA examination, the examiner noted the Veteran's cold injury residuals had only a mild effect on exercise and recreation.  He also indicated the Veteran was able to exercise regularly.  The disability only occurred when the Veteran was subjected to cold weather.  In fact, the Veteran related his symptoms were present primarily with exposure to cold weather.  The Board also observes that a VA audiologist commented that the Veteran's service-connected bilateral hearing loss had no impact on his employability.

The Veteran is competent to report symptoms he experience.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for a total rating based on individual unemployability due to service-connected disability.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A total rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


